Citation Nr: 0828507	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-21 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, to include residuals of a knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992 and from March 1999 to June 1999.  It is also apparent 
that the veteran had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
purposes of such remand were to obtain service medical 
records, identification of medical providers, records 
retrieval, and readjudication.  Following the AMC's 
completion of the requested actions, the case has since been 
returned to the Board for further adjudication.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on her 
part.


REMAND

The Board notes at the outset that there continues to be much 
ambiguity regarding the veteran's status during periods other 
than the verified periods of active duty as set forth in the 
Introduction above.  As a U. S. Army reservist, the record 
reflects that the veteran was ordered to undergo annual 
training from July 28, 1993, to August 16, 1993, from July 
23, 1994, to August 5, 1994, and July 7, 1995, to July 16, 
1995, although she was also ordered to attend an Advanced 
Camp as a Cadet of the U. S. Army Reserve Officers' Training 
Corps (ROTC), stationed in Louisiana, at Fort Lewis, 
Washington, from June 14, 1995, to July 25, 1995.  It remains 
unclear from the evidence on file in what status the veteran 
was during the time frame of the apparent knee injury in or 
about June 1995 and at other times subsequent to her initial 
period of active duty from 1989 and 1992 and following her 
last period of active duty in 1999.  Clarification of each 
and every period of active duty for training and inactive 
duty training is still needed.  

Further remand of this case is sought by the veteran in order 
to obtain any and all records relating to her claim for 
benefits under the Federal Employee Compensation Act for an 
injury which occurred on June 25, 1995.  It is the veteran's 
testimony that her knee problems originated during her 
initial period of service from 1989 to 1992 and an injury or 
aggravation of the pre-existing knee problem occurred during 
the training at Fort Lewis in June 1995, with further 
aggravation reportedly occurring during active duty service 
in 1999.  The only evidence relating to the Workmen's 
Compensation claim is that provided by the U. S. Department 
of Labor, Employment Standards Administration, Office of 
Workers' Compensation Programs, Division of Federal 
Employees' Compensation, by its September 1996 letter to the 
veteran.  The record reflects that the AMC by its August 2006 
letter to the veteran requested that she authorize VA to 
obtain records relating to such claim, to which she did not 
respond.  The veteran through her representative now contends 
that, because a signed authorization is not required for the 
release of Federal records, VA should obtain the records in 
question without regard to the veteran's failure to provide a 
signed release.  In light of the veteran's request and the 
VA's duty-to-assist obligation, the AMC/RO must attempt to 
obtain the records is question.  38 C.F.R. § 3.159(c)(2) 
(2007).

It is further argued by the veteran that VA has failed to 
obtain the evaluation and treatment records compiled in or 
about June 1995 at Fort Lewis, Washington, when there was a 
claimed knee injury or aggravation of a pre-existing knee 
disorder.  The record reflects that the AMC initiated contact 
with the National Personnel Records Center (NPRC) in January 
2006 and that such facility mailed additional records to the 
AMC in August 2006, but such records contain no examination 
or treatment reports relating to the June 1995 knee injury or 
aggravation of pre-existing knee disablement.  Also absent 
from the record is any formal determination by the AMC that 
those Federal records at Fort Lewis are unavailable, pursuant 
to 38 C.F.R. § 3.159(c)(2) and (e) (2007).  Further actions 
to obtain the Fort Lewis records and/or for entry of a formal 
determination of unavailability of those records are deemed 
necessary.  
Lastly, it is noted that, following the issuance of the most 
recent supplemental statement of the case in April 2008, the 
veteran submitted additional documentary evidence to VA 
without a waiver for its initial consideration by the RO or 
AMC.  Ordinarily, a waiver would be solicited from the 
veteran to permit the Board to review that evidence in the 
first instance, but since this case must be remanded for the 
reasons noted above, the RO or AMC must consider the 
additional evidence in question.  38 C.F.R. §§  19.37, 
20.1304(c) (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159 (2007), 
the veteran should be provided notice of 
what additional information and evidence 
are needed to substantiate her claim for 
service connection for a bilateral knee 
disorder, to include residuals of a knee 
injury.  The veteran should also be 
informed that, if requested, VA will 
assist her in obtaining updated records 
of treatment from private medical 
professionals pertaining to the initial 
onset or aggravation of her claimed knee 
disorder, provided that she furnishes 
sufficient, identifying information and 
written authorization.  

Depending upon the response of the 
veteran, all assistance due her should 
then be provided by the RO/AMC.

2.  The RO/AMC should contact the NPRC, 
the service department, and any other 
applicable organization or records 
depository, including the U. S. Army, 2ND 
Region, ROTC Cadet Command, and obtain 
written verification of the specific 
dates of all periods of active duty, 
active duty for training, and inactive 
duty training served by the veteran, 
including those periods of service in the 
U. S. Army Reserve and the Reserve 
Officers' Training Corps.  Such 
information should be committed to 
writing and made a part of the claims 
folder.  

In addition, all examination and 
treatment records relating to each period 
of active duty, active duty for training, 
and inactive duty training served by the 
veteran must be obtained for inclusion in 
her claims folder.  Particular emphasis 
should be placed on obtaining any and all 
available examination and treatment 
records compiled at Fort Lewis, 
Washington, during a period from June 14, 
1995, to July 25, 1995, for Advanced Camp 
in her ROTC training in which she 
reportedly sustained a knee injury or 
underwent aggravation of a pre-existing 
knee disorder.  

Attempts to retrieve these Federal 
records must continue until such records 
are obtained or until such time as the 
RO/AMC concludes that the records do not 
exist or that further attempts to obtain 
them would be futile.

3.  The RO/AMC should attempt to obtain 
through the U. S. Department of Labor, 
Employment Standards Administration, 
Office of Workers' Compensation Programs, 
Division of Federal Employees' 
Compensation, located as of September 
1996 in Room 800, 800 North Capitol 
Street, N.W., Washington, DC, 20211, any 
and all medical and administrative 
records relating to a claim, possibly TC-
10081, made by the veteran for benefits 
under the Federal Employee Compensation 
Act for an injury occurring on June 25, 
1995, and involving arthralgia of the 
knees.  If a signed authorization is 
needed to obtain such records, one should 
be requested from the veteran and, if she 
fails to respond, no further action is 
necessary.   

If a signed authorization is not needed 
or needed and obtained, attempts to 
retrieve these Federal records must 
continue until such records are in fact 
obtained and made a part of the claims 
folder or until such time as the RO/AMC 
concludes that the records do not exist 
or that further attempts to obtain them 
would be futile

4.  If and only if any other evidence in 
addition to that already of record as of 
this date is obtained as a result of this 
remand, a further medical opinion, 
without any additional examination, 
should be obtained from R. Poe, M.D., of 
the VA's Medical Center in Alexandria, 
Louisiana, who last provided an opinion 
in this case in January 2008.  If Dr. Poe 
is unavailable, the veteran must be 
accorded an additional VA medical 
examination at the applicable VA medical 
facility for the purpose of determining 
the etiology and approximate onset date 
of her claimed bilateral knee disorder.  
The veteran's claims file must be 
furnished to Dr. Poe or his designee for 
use in the study of this case and the 
author of the addendum should indicate 
whether the claims folder was provided 
and reviewed.

Ultimately, Dr. Poe or his designee 
should respond to the following, 
providing a medical opinion and full 
supporting rationale where appropriate:

Is it at least as likely as not (50 
percent or greater probability) that 
any disorder of either knee that is 
currently present originated during 
her periods of active duty from 
August 1989 to August 1992 and from 
March 1999 to June 1999 or during 
any period of active duty for 
training?  

Is it at least as likely as not (50 
percent or greater probability) any 
disorder of either knee that is 
currently present is causally linked 
an injury during any period of 
active or inactive duty for 
training?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also requested to answer 
the following question:  

Is it undebatable that a disorder of 
either knee pre-existed the 
veteran's period of active duty from 
March 1999 to June 1999 and, if so, 
is it undebtable that it did not 
undergo a chronic worsening during 
the aforementioned period?

The clinician is informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity beyond its natural 
progression. 

If a conclusion cannot be reached without 
resort to speculation, the physician 
should so indicate in the addendum 
provided.  

5.  Lastly, the AMC/RO should, following 
its completion of any further development 
it deems necessary, readjudicate the 
appellant's claim for entitlement to 
service connection for a bilateral knee 
disorder, to include residuals of a knee 
injury, and such readjudication must 
include all evidence submitted since 
entry of the most recent supplemental 
statement of the case in April 2008, and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim(s) for benefits.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




